Opinión de conformidad del
Juez Asociado Señor Negrón García.
Este recurso —de su faz— plantea una cuestión consti-tucional sustancial; a saber, el conflicto entre el derecho a la expresión simbólica durante un proceso eleccionario y el interés del Estado en preservar el desarrollo ordenado y el debido decoro que deben caracterizar a todo evento comi-cial en una sociedad democrática.
Salvaguardar eficazmente los derechos constitucionales de los independentistas que se desempeñen como funciona-rios de las Juntas de Inscripción Permanente ( en adelante J.I.P.) y las Comisiones Locales de Elecciones, según recla-mados por el Ledo. Manuel Rodríguez Orellana, Comisio-nado Electoral del Partido Independentista Puertorri-queño ( en adelante P.I.P.), exige confirmar el dictamen del Tribunal Superior, Sala de San Juan (Hon. Ángel G. Her-mida, Juez) que autorizó el uso, a modo de insignia-pasador, de la imagen de la bandera puertorriqueña.
1 — i
Nuestra Constitución garantiza el derecho a la libertad de expresión. El Art. II, Sec. 4, Const. E.L.A., L.P.R.A., Tomo 1, ed.1982, pág. 265, dispone que “[n]o se aprobará ley alguna que restrinja la libertad de palabra o de prensa o el derecho del pueblo a reunirse en asamblea pacífica y a pedir al gobierno la reparación de agravios”. Sin embargo, *619este derecho no es absoluto. “Por supuesto, este valor superior no supone una irrestricción absoluta, de forma que no pueda subordinarse a otros intereses cuando la necesi-dad y conveniencia públic[a] lo requieran.” Velázquez Pagán v. A.M.A., 131 D.P.R. 568, 576 (1992). Véanse, además; Pacheco Fraticelli v. Cintrón Antonsanti, 122 D.P.R. 229 (1988); Sánchez Carambot v. Dir. Col. Univ. Humacao, 113 D.P.R. 153 (1982); Rodríguez v. Srio. de Instrucción, 109 D.P.R. 251 (1979); Aponte Martínez v. Lugo, 100 D.P.R. 282, 290 (1971); Mari Bras v. Casañas, 96 D.P.R. 15, 21 (1968).
El amplio poder concedido por la Asamblea Legislativa a la Comisión Estatal de Elecciones (en adelante C.E.E.) para reglamentar los procesos eleccionarios(1) debe enmar-carse dentro de los parámetros de razonabilidad, sobre todo, de “tener mucho cuidado al establecer limitaciones al ejercicio del derecho a la libre expresión”. Velázquez Pagán v. A.M.A., supra, pág. 576. Véase Pueblo v. Santos Vega, 115 D.P.R. 818, 822 (1984).
Ese enfoque se impone debido a que las “leyes que en alguna forma limitan el derecho constitucional de la liber-tad de expresión, deben ser interpretadas restrictivamente a fin de que esa limitación no traspase el límite de lo abso-lutamente necesario”. Pueblo v. Burgos, 75 D.P.R. 551, 570 (1953); Mari Bras v. Casañas, supra; Rodríguez v. Srio. de Instrucción, 109 D.P.R. 251, 256 (1979).
*620Contestar cuál es el límite de lo absolutamente necesa-rio no es fácil; requiere definir el tipo de foro en que se lleva a cabo la expresión y el escrutinio jurisprudencial aplicable. En U.N.T.S. v. Srio, de Salud, 133 D.P.R. 153 (1993), identificamos tres (3) tipos: el público tradicional, el público por designación, y los no públicos. El público tradi-cional cubre los lugares tradicionalmente utilizados para la “reunión pacífica y el debate público, tales como las ca-lles, aceras y parques”. Perry Ed. Assn. v. Perry Local Educators’ Assn., 460 U.S. 37, 45 (1983), citado en Unión v. Soler Zapata, supra. El foro público por designación es aquel que, no siendo público tradicional, el Estado lo ha abierto a la actividad expresiva. Una vez establecido, queda sujeto a las mismas limitaciones de reglamentación de la libre expresión que tendría en el foro público tradicional. Finalmente, el no público comprende aquellas propiedades no enmarcadas en ninguno de los anteriores(2)
I — I I — i
En el caso de autos, el dictamen de la C.E.E., a través de su Presidente, es acerca del uso de los emblemas y símbo-los que puedan ostentar en sus vestimentas los empleados de la C.E.E. que trabajan en las J.I.P. y las Comisiones Locales. Les prohibió usar “cualquier símbolo, bandera, logo, mensaje u otro aditamento superfluo e innecesario, alusivo a partidos, fórmulas o tendencias políticas mien-*621tras se encuentren en el desempeño de sus funciones”. Cer-tiorari, pág. 2.
Su amplitud es evidente y, además, limita el contenido del derecho de expresión en un foro público; por ende, pro-cede el escrutinio estricto. De una parte detectamos legí-timo el interés apremiante de la C.E.E. en "evitar que los empleados que atienden al público comiencen esa relación de servicio ostentando una identificación partidista; ade-más de la tensión y desavenencias qué este despliegue ha generado”. (Énfasis suplido.) Certiorari, pág. 4. También vemos, en el otro extremo, el interés de los independentis-tas a portar en sus personas un pasador con la imagen de la bandera puertorriqueña como modo de expresión. Y, ciertamente, su condición de funcionarios electorales no les priva de todo derecho a la libre expresión.(3)
En su origen histórico “[psicológicamente, parece casi instintiva la aparición de la bandera en los pueblos primi-tivos, como signo de agrupación en la lucha, de reconoci-miento dentro de un bando y cual símbolo de las aspiracio-nes colectivas o materiales de un pueblo o tribu”. (Énfasis en el original.) G. Cabanellas, Diccionario Enciclopédico de Derecho Usual, 20ma ed., Buenos Aires, Ed. Heliasta, 1994, T. I, pág. 453. Al igual que otros símbolos —escudo e himno— la bandera puertorriqueña(4) no es “producto de inventiva legislativa ajena a los fenómenos psicológicos *622que nutren un pueblo. ... Por naturaleza propia, individual y colectivamente, el ser humano en el diario convivir tiende a identificarse con aquellas creencias y posiciones que satisfacen su ideario y espíritu; se comunica con sus congéneres y recibe de éstos mensajes e ideas, no sólo por palabras sino a través de símbolos”. Democratic Party v. Tribunal Electoral, 107 D.P.R. 1, 29-30 (1978), opinión concurrente y disidente.
El dictamen de la C.E.E. incide y menoscaba innecesa-riamente la libertad de expresión. Carece de un objetivo gubernamental apremiante. A fin de cuentas, la bandera —como símbolo de nacionalidad y representación— es de dominio público. La tesis de la C.E.E. no nos persuade. “La dificultad del argumento estriba en que por propia defini-ción, aquello que es de ‘dominio público’ no es susceptible de apropiación por ninguna persona o entidad en particular” (Democratic Party v. Tribunal Electoral, supra, pág. 42) y específicamente en el ámbito de los símbolos, es peli-groso elaborar una teoría por su impacto restrictivo sobre la libertad.
Bajo este prisma, el remedio del ilustrado Tribunal Superior circunscrito al derecho a exhibir, como prenda personal, una insignia-pasador con la imagen de nuestra ban-dera nacional, no mayor de tres cuartos (3/4) de pulgada por siete octavos (7/8), es razonable y menos drástico que la prohibición absoluta. Los independentistas, al igual que *623los otros funcionarios de los restantes partidos, tienen ese derecho de expresión.

(1) En el ámbito eleccionario, el legislador creó el cargo de Presidente de la Comisión Estatal de Elecciones para implementar y dirigir “ ‘los procesos electorales dentro de un ambiente de absoluta pureza e imparcialidad ... Conjuntamente con dicho funcionario, la Comisión Estatal de Elecciones —integrada por Comisionados Electorales y sus alternos nombrados por el Gobernador a petición del organismo central de cada partido político— es‘el organismo responsable de estructurar e ins-peccionar todos los procedimientos de naturaleza electoral’, conforme la ley y sus reglamentos. (Bastardillas nuestras.) Entre sus labores figuran ‘diseñar un plan integral dirigido a una mayor eficiencia, rapidez y resolución de todos los problemas, asuntos y procedimientos electorales’; atender, investigar y resolver originalmente asuntos de su competencia; y aprobar y adoptar las reglas y los reglamentos necesarios. En resumen, la Comisión tiene funciones administrativas, cuasi legisla-tivas y cuasi judiciales. Arts. 1.012 y 1.013 (16 L.P.R.A. secs. 3012 y 3013)”. P.S.P. v. Com. Estatal de Elecciones, 110 D.P.R. 400, 408 (1980).


(2) En lo pertinente a este recurso, cabe destacar que el Tribunal Supremo federal en Burson v. Freeman, 504 U.S. 191 (1992), al declarar constitucional una ley de Tennessee que prohibía propaganda política en colegios electorales, y hasta un radio de cien (100) pies alrededor, señaló que la propiedad en cuestión se trataba de un foro público. Al evaluar la reglamentación aplicó un escrutinio estricto o acucioso, pues ésta limitaba la expresión en un foro público e incidía en el contenido de la expresión. Bajo este riguroso escrutinio, el Estado tiene que demostrar afirmativa-mente la existencia de un interés apremiante y la inexistencia de medios menos drásticos u onerosos a la expresión. U.N.T.S. v. Srio, de Salud, 133 D.P.R. 153 (1993).


(3) En materia de expresión simbólica está resuelto que el Estado puede regla-mentarla si: (a) existe un interés gubernamental sustancial; (b) no se suprime la libertad de expresión, y (c) la restricción se limita a lo esencial. Stromberg v. California, 283 U.S. 359 (1931); Cohen v. California, 403 U.S. 15 (1971), y Tinker v. Des Moines School Dist., 393 U.S. 503 (1969). Incluso la libertad de expresión ha sido reconocida en la quema de la bandera de Estados Unidos. Texas v. Johnson, 491 U.S. 397 (1989).


(4) Tomamos conocimiento judicial del uso libre que en sus respectivas campa-ñas y anuncios los dos (2) partidos principales, P.N.P. y P.P.D., han dado a las ban-deras de Puerto Rico y Estados Unidos.
El debate de la Asamblea Constituyente sobre el Art. VI, Sec. 15, en el cual se le concedió a la Legislatura la facultad de determinar “todo lo concerniente a la Ban-dera, el Escudo y el Himno del Estado Libre Asociado”, revela la clara intención de que cualquier cambio o modificación a estos símbolos no regirá hasta pasada una elección después de aprobada la ley al efecto. 3 Diario de Sesiones de la Convención Constituyente 2078-2092 y 2096-2109 (1952).
*622En virtud de la Ley Núm. 1 de 24 de julio de 1952 sólo se prohibió “el uso de la bandera del Estado Libre Asociado de Puerto Rico como emblema o insignia de par-tido político o de candidato en la papeleta electoral”. Se delegó en el Secretario de Estado la promulgación de un Reglamento al efecto. Notamos que éste, en la Regla 33-30, expande la prohibición más allá del texto legal:
“Queda prohibido el uso de la bandera como emblema o insignia de partidos políticos o de candidatos que figuren en la papeleta electoral. Queda prohibido asi-mismo usarla como emblema o insignia en relación con elecciones primarias, eleccio-nes plebiscitárias, referéndum, o cualquier otro tipo de consulta que se haga al pueblo por medios electorales. (Énfasis suplido.) 1 R. & R.P.R. sec. 33-30.
Quaere la validez del texto subrayado.